DETAILED ACTION
This action is in response to application filed on 20 May 2021.  Claims 1-8 are now pending in the present application.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (hereinafter Clark) (US 2016/0363929 A1) in view of further support by Bennett et al. (hereinafter Bennett) (US 2013/0324070 A1).
Regarding claim 1, Clark discloses a dynamic channel assignment method of a point-to-multipoint (P2MP) unmanned aircraft system (UAS) comprising a spectrum authority, a ground control station (GCS), a ground radio station (GRS) supporting a plurality of unmanned aircrafts, and an unmanned aircraft, the method comprising:
transmitting, at the GRS, information of the GRS to the spectrum authority, and receiving assignment of an uplink frequency set from the spectrum authority { (see pg. 4, [0033]; pg. 2, [0022]; Figs. 1-5) }; 
registering, at the spectrum authority, the uplink frequency set and information of the GRS to a database of the spectrum authority { (see pg. 4, [0033]; pg. 2, [0022]; Figs. 1-5) }; 
receiving, at the GCS, assignment of a first communication channel set for communication between the GCS and the unmanned aircraft from the spectrum authority before takeoff of the unmanned aircraft { (see pg. 4, [0033]; pg. 2, [0022]; Figs. 1-5) }; 
receiving, at the GCS, assignment of a second communication channel set before the unmanned aircraft enters a second area when the unmanned aircraft is to move from a first area in which the first communication channel set is available to the second area in which the second communication channel set different from the first communication channel set is available due to a flight plan of the unmanned aircraft after takeoff of the unmanned aircraft { (see pg. 4, [0033]; pg. 2, [0022]; Figs. 1-5), where the system has communication links for a flight path (see pp. 3-4, [0028]; pg. 5, [0038]) }; 
performing, at the GCS, communication with the unmanned aircraft using the second communication channel set when the unmanned aircraft enters the second area { (see pg. 4, [0033]; pg. 2, [0022]; Figs. 1-5), where the system has a unmanned aerial vehicle (105) that uses communication links based on position }; and
maintaining, at the GCS, the first communication channel set when the unmanned aircraft reenters the first area from the second area due to the flight plan of the unmanned aircraft, and returning, at the GCS, the first communication channel set to the spectrum authority when the unmanned aircraft does not reenter the first area due to the flight plan of the unmanned aircraft { (see pg. 4, [0033]; pg. 2, [0022]; Figs. 1-5) }.  Clark clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) receiving, at the GCS, assignment of a first communication channel set for communication between the GCS and the unmanned aircraft from the spectrum authority before takeoff of the unmanned aircraft was well known in the art, as taught by Bennett.
As further alternative support in the same field of endeavor, Bennett discloses the feature(s) receiving, at the GCS, assignment of a first communication channel set for communication between the GCS and the unmanned aircraft from the spectrum authority before takeoff of the unmanned aircraft { (see pg. 12, [0113, 0118]; Figs. 2a-3c, 7, & 9a) }.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Clark as further alternatively supported by Bennett to have the feature(s) receiving, at the GCS, assignment of a first communication channel set for communication between the GCS and the unmanned aircraft from the spectrum authority before takeoff of the unmanned aircraft, in order to provide a means for extending cellular service coverage, as taught by Bennett (see pg. 1, [0008]).  
Regarding claim 2, the combination of Clark and Bennett discloses every limitation claimed, as applied above (see claim 1), in addition Clark further discloses the method of claim 1, further comprising: returning, at the GCS, the first communication channel set to the spectrum authority and receiving assignment of a third communication channel set available in a third area from the spectrum authority when the unmanned aircraft enters the third area due to the flight plan of the unmanned aircraft. { (see pg. 4, [0033]; pg. 2, [0022]; Figs. 1-5) }.
Regarding claim 3, the combination of Clark and Bennett discloses every limitation claimed, as applied above (see claim 1), in addition Clark further discloses method of claim 1, further comprising: monitoring, at the GCS, a link state of a communication channel set in use; and changing, at the GCS, the communication channel set by returning the communication channel set in use to the spectrum authority and by receiving assignment of a new communication channel set when the link state of the communication channel set in use does not satisfy a reference value. { (see pg. 4, [0033]; pg. 2, [0022]; Figs. 1-5) }.
Regarding claim 4, the combination of Clark and Bennett discloses every limitation claimed, as applied above (see claim 3), in addition Clark further discloses method of claim 3, wherein the receiving the assignment of the communication channel set comprises receiving an approval of a GRS used at the GCS from the spectrum authority, and receiving assignment of a time slot in an uplink frequency assigned to the GRS and a downlink frequency as the communication channel set, and the changing of the communication channel set comprises changing, at the GCS, the downlink frequency of the communication channel set and the time slot of the uplink frequency. { (see pg. 4, [0033]; pg. 2, [0022]; Figs. 1-5) }.
Regarding claim 5, the combination of Clark and Bennett discloses every limitation claimed, as applied above (see claim 3), in addition Clark further discloses method of claim 3, wherein the communication channel set includes a primary channel and a backup channel, and the primary channel and the backup channel are selected from different frequency bands, respectively { (see pg. 4, [0033]; pg. 2, [0022]; Figs. 1-5) }.
Regarding claim 6, the combination of Clark and Bennett discloses every limitation claimed, as applied above (see claim 5), in addition Clark further discloses method of claim 5, wherein the changing of the communication channel set comprises initially changing one of the primary channel and the backup channel included in the communication channel set and subsequently changing a remaining one thereof { (see pg. 4, [0033]; pg. 2, [0022]; Figs. 1-5) }.
Regarding claim 7, the combination of Clark and Bennett discloses every limitation claimed, as applied above (see claim 1), in addition Clark further discloses method of claim 1, further comprising: providing, at the GCS, information of a communication channel set assigned from the spectrum authority to the GRS; and verifying, at the GRS, whether the communication channel set is assigned from the spectrum authority, based on information of the communication channel set { (see pg. 4, [0033]; pg. 2, [0022]; Figs. 1-5) }.
Regarding claim 8, the combination of Clark and Bennett discloses every limitation claimed, as applied above (see claim 1), in addition Clark further discloses the method of claim 7, wherein the spectrum authority further provides information indicating that the communication channel set is assigned from the spectrum authority when assigning the communication channel set to the GCS, information of the communication channel set provided from the GCS to the GRS includes information indicating that the communication channel set is assigned from the spectrum authority, and the GRS verifies whether the communication channel set is assigned from the spectrum authority based on information indicating that the communication channel set is assigned from the spectrum authority  { (see pg. 4, [0033]; pg. 2, [0022]; Figs. 1-5) }.







Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462     

WJD,Jr
16 December 2022